DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 04/23/2021 have been fully considered but they are not persuasive.
On page 7 of the response filed 04/23/2021, applicant contends the rejection is improper in view of the amendments to claim 1. Specifically, applicant contends “Kaneko and Takagi are completely silent as to heat resistance of the mesa structure laser device. Therefore, these references do not disclose that the lower cladding layer, the optical guide layer and the upper cladding layer of the mesa structure are configured such that a normalized heat resistance, increases when Wmesa is 6 µm or less, as now required by amended Claim 1” and “Kaneko and Takagi disclose configuring the mesa structure in such a way that an effective refractive index of the optical guide layer is substantially constant when the Wmesa is greater than 4 µm and decreases as the Wmesa decreases when Wmesa is equal to or less than 4 µm”. These arguments are not persuasive, because the claim language is indefinite and the references disclose the same materials and properties of the layers which applicant indicates results in the claimed subject matter. Accordingly, the references implicitly or inherently disclose the claimed subject matter. 
First, the claim language is indefinite. The amended language compares the “normalized heat resistance” and the “effective refractive index of the optical guide layer” when Wmesa is greater than and mesa is set when the device is formed. Accordingly, it is unclear exactly what the “normalized heat resistance” increases with respect to or what “an effective refractive index of the optical guide layer” decreases with respect to and if applicant is requiring Wmesa to be less than 6 µm and 4 µm. Because the scope of the claim cannot be reasonably determined by a person of ordinary skill in the art, the claim is indefinite. 
Furthermore, the Office notes that the claim does not require Wmesa to be any particular value. Accordingly, the amended limitations appear to be contingent limitations. Kaneko and Takagi disclose the structure necessarily to result if the condition precedent is met. Accordingly, Kaneko and Takagi disclose the amended limitations. See MPEP 2111.04II.
Finally, the Office must not only consider the specific teachings of a reference but also those inferences which one skilled in the art would reasonably be expected to draw from the reference. MPEP 2144.01.  The Office notes that “a normalized heat resistance” and “an effective refractive index” are properties of the materials and relative sizes of the layers. On pages 26 and 27, applicant indicates that the width of the mesa is the determining factor regarding the normalized heat resistance and the effective refractive index for a given material. As was noted in the rejection of claim 3, Takagi discloses “Wmesa≤4 µm” is satisfied (col. 8 ll. 54-56). Furthermore, Takagi discloses similar materials to applicant at col. 6 ll. 44-65. Accordingly, Takagi necessarily discloses the claim amendments. The Office notes that applicant’s specification at pg. 26 states
As illustrated in FIG. 6A, regardless of the value of the width Wwg, as long as Wmesa≤4µm is satisfied, the heat resistance becomes high and the heating efficiency of the heater can be enhanced. Moreover, as illustrated in FIG. 6B, when the mesa width Wmesa is greater than 4 µm, the effective refractive index is substantially constant regardless of the value of the width Wmesa. However, when the mesa width Wmesa is equal to or smaller than 4 µm, the effective refractive index decreases in proportion to the mesa width Wmesa. It implies that, as described earlier, the 
The Office notes that applicant added claims 14 and 15. Applicant is advised that the scope of claim 15 appears identical to the scope of claim 3. Accordingly, applicant has been warned about a potential duplicate claim issue. Furthermore, Kaneko clearly discloses claim 14 at [0058]. Accordingly, claim 14 has been rejected even though it is drawn to a different embodiment than applicant originally presented to pursue. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite “and the lower cladding layer, the optical guide layer and the upper cladding layer are configured such that: a normalized heat resistance, representing an amount indicating a rise in temperature in kelvin degrees of a top surface of the upper cladding layer when heat mesa is 6 µm or less, and an effective refractive index of the optical guide layer is substantially constant when the Wmesa is greater than 4 µm and decreases as the Wmesa decreases when Wmesa is equal to or less than 4 µm.”
It is unclear exactly what the “normalized heat resistance” increases with respect to or what “an effective refractive index of the optical guide layer” decreases with respect to and if applicant is requiring Wmesa to be less than 6 µm and 4 µm. Because the scope of the claim cannot be reasonably determined by a person of ordinary skill in the art, the claim is indefinite.
For the purpose of this Office Action, the Office will consider the claim as requiring “a normalized heat resistance” and “an effective refractive index” which are inherent material properties. The Office further notes that the applied art necessarily teach these elements, because the applied art recites Wmesa to be less than or equal to 4 µm with similar materials as disclosed by applicant. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (JP 2012-174938 A)1, hereafter Kaneko, in view of Takagi (U.S. 6,396,854), hereafter Takagi.
Regarding claim 1, Kaneko discloses an optical waveguide structure ([0015]-[0037], [0053]-[0061]; Fig. 1, 2, 7) comprising: a lower cladding (Fig. 1 element 2) layer positioned on a substrate (Fig. 1 element 1); an optical guide layer (Fig. 1 element 4) positioned on the lower cladding layer (Fig. 1 element 2); an upper cladding layer (Fig. 1 element 6) positioned on the optical guide layer (Fig. 1 element 4); and a heater (Fig. 1 element 10) positioned on the upper cladding layer (Fig. 1 element 6), wherein the lower cladding layer, the optical guide layer, and the upper cladding layer constitute a mesa structure (Fig. 2 element 50; [0037]), the optical guide layer has a lower thermal conductivity than the upper cladding layer ([0025]-[0026]2), an equation “Wwg≤Wmesa” is satisfied ([0056] and [0058]), wherein Wmesa represents a mesa width of the mesa structure ([0056] and [0058]), and Wwg represents a width of mesa is 6 µm or less ([0058]; “normalized heat resistance” is an inherent material property and Kaneko discloses Wmesa is 5 µm, which applicant admits would result in increased normalized heat resistance); and an effective refractive index of the optical guide layer is substantially constant when the Wmesa is greater than 4 µm and decreases as the Wmesa decreases when Wmesa is equal to or less than 4 µm ([0058]; “an effective refractive index of the optical guide layer” is necessarily constant as admitted by applicant at pg. 26 of the specification when Wmesa is greater than 4 µm). Kaneko does not explicitly disclose “Wmesa≤3xWwg” and the optical guide layer occupies one-third or more of the mesa width in a width direction of the mesa structure. However, Takagi discloses “Wmesa≤3xWwg” and the optical guide layer occupies one-third or more of the mesa width in a width direction of the mesa structure (col. 8 ll. 54-56). The advantage is to control the wavelength of the laser light by regulating the intensity of the leakage light while still allowing the necessary size to form components on the mesa (col. 8 ll. 1-14). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Kaneko with “Wmesa≤3xWwg” and the optical guide layer occupies one-third or more of the mesa width in a width direction of the mesa structure as disclosed by Takagi in order to control the wavelength of the laser light by regulating the intensity of the leakage light while still allowing the necessary size to form components on the mesa3.
Regarding claim 2, Takagi further discloses an equation “Wmesa≤2xWwg” is satisfied (col. 8 ll. 54-56).
Regarding claims 3 and 15, Takagi further discloses an equation “Wmesa≤4 µm” is satisfied (col. 8 ll. 54-56).
Regarding claim 4, Kaneko further discloses wherein equations “1 µm ≤ Wwg ≤3 µm” ([0056]). Takagi further discloses “2 µm ≤Wmesa≤4 µm” is satisfied (col. 8 ll. 1-14) and optimizing the width of the waveguide and mesa (col. 8 ll. 1-14). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device disclosed by Kaneko in view of Takagi with wherein equations “1 µm ≤ Wwg ≤3 µm” and “2 µm ≤Wmesa≤4 µm” are both satisfied as disclosed individually by Kaneko and Takagi and since Takagi discloses optimizing the widths relative to each other and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 5, Kaneko further discloses the optical guide layer is made of GaInAsP ([0026]), and the lower cladding layer and the upper cladding layer are made of InP ([0025]).
Regarding claim 6, Kaneko further discloses a diffraction grating layer that is positioned either on side of the upper cladding layer or on side of lower cladding layer with respect to the optical guide layer (Fig. 1 element 18).
Regarding claim 7, Kaneko further discloses a low thermal conductivity area that is positioned on side of the substrate with respect to the optical guide layer ([0025]-[0026]).
Regarding claim 8, Kaneko further discloses an active core layer that is connected to the optical guide layer (Fig. 1 element 3).
Regarding claim 11, Kaneko further discloses both sides of the optical guide layer are buried by a current-blocking structure (Fig. 2 elements 4 and 51), a width of the upper cladding layer is equal to a 
Regarding claim 13, Kaneko further discloses an equation "Wwg<Wmesa" is satisfied ([0056] and [0058]).
Regarding claim 14, Kaneko further discloses Wmesa is greater than 4 µm and equal to or less than 6 µm ([0058] discloses 5 µm).

Claims 9, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko in view of Takagi, as applied to claim 8 above, in further view of Fukuda (U.S. 8488637), hereafter Fukuda.
Regarding claim 9, Kaneko in view of Takagi do not explicitly disclose mode field radius or propagation constant of light having predetermined wavelength and propagating through the active core layer is different than mode field radius or propagation constant of light having the predetermined wavelength and propagating through the optical guide layer. However, Fukuda discloses mode field radius or propagation constant of light having predetermined wavelength and propagating through the active core layer is different than mode field radius or propagation constant of light having the predetermined wavelength and propagating through the optical guide layer (col. 2 ll. 19-48). The advantage is to provide a tunable device (col. 8 ll. 61 to col. 9 ll. 20). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device disclosed by Kaneko in view of Takagi with mode field radius or propagation constant of light having predetermined wavelength and propagating through the active core layer is different than mode field radius or propagation constant of light having the predetermined wavelength and propagating through the optical guide layer as disclosed by Fukuda in order to provide a tunable device.
Regarding claim 10, Fukuda further discloses the active core layer and the optical guide layer are connected via a mode field conversion structure (col. 2 ll. 19-28). The advantage is to reduce losses between the sections that allow for tuning (col. 2 ll. 19-28). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device disclosed by Kaneko in view of Takagi with the active core layer and the optical guide layer are connected via a mode field conversion structure as disclosed by Fukuda in order to reduce losses between the sections that allow for tuning.
Regarding claim 12, Kaneko further discloses at least either the optical guide layer is connected to an optical waveguide structure portion of a buried structure, or the optical guide layer has a linear shape, or the optical waveguide structure includes a diffraction grating layer (Fig. 1(a) and Fig. 1 element 18). Kaneko in view of Takagi do not explicitly disclose an equation "Wwg=Wmesa" is satisfied. However, Fukuda discloses an equation "Wwg=Wmesa" is satisfied (Figs. 3A, 3B, 4A, 4B, and 5). The advantage, as is known in the art, is to form the waveguide to the desired width without the mesa width increasing above the desired value. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device disclosed by Kaneko in view of Takagi with an equation "Wwg=Wmesa" is satisfied as disclosed by Fukuda in order to form the waveguide to the desired width without the mesa width increasing above the desired value.

Double Patenting
Applicant is advised that should claim 3 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See attached Notice of References Cited. Especially, US 20150132002 fig. 5.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        01/06/2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cite No. AP in the IDS filed 08/06/2019.
        2 [0025] discloses the upper cladding material is InP that has a thermal conductivity of 0.68 W cm-1 oc-1. [0026] discloses the waveguide layer is Ga0.22In0.78As0.47P0.53. The thermal conductivity of GaInAsP is roughly 20x lower than the thermal conductivity of InP. 
        3 The Office notes that Takagi suggests modifying the width of the mesa to be less than or equal to 4 µm. Accordingly, the combination would also necessarily result in the claimed “normalized heat resistance” being increased and “effective refractive index” being decreased. As applicant indicates on pg. 26 of the specification as originally filed that the width of the mesa is the sole determining factor in the values of “normalized heat resistance” increasing and “effective refractive index” decreasing.